Order, Family Court, New York County (Sara P. Schechter, J.), entered on or about February 6, 2004, which, upon findings of permanent neglect, terminated respondents’ parental rights to the subject child and transferred custody and guardianship to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
Clear and convincing evidence supported the determination that respondents permanently neglected their child by visiting him only sporadically at best, and failing to plan for his future, despite the agency’s diligent efforts to encourage and strengthen the parental relationship (Social Services Law § 384-b [7] [a]; see Matter of Star Leslie W., 63 NY2d 136 [1984]). The record clearly demonstrates that although the parents were repeatedly made aware of their need for domestic violence counseling and lessons in parenting skills and anger management, they refused to avail themselves of these services before this petition was filed.
The court properly found that the child’s best interests were served by terminating parental rights, freeing him for adoption by his foster mother, the child’s paternal great-grandmother, with whom he has lived for almost his entire life (see id. at 147-148). Despite the mother’s claim that she had benefitted from the programs she attended, there was no evidence that either she or the father had a realistic and feasible plan to provide an adequate and stable home for the child (see Matter of Latasha W., 268 AD2d 340 [2000]).
We have considered respondents’ remaining contentions and find them unavailing. Concur—Tom, J.E, Andrias, Nardelli, Williams and Buckley, JJ.